MEMBERS Mutual Funds Ultra Series Fund Madison Mosaic Funds Madison Strategic Sector Premium Fund Madison Covered Call and Equity Strategy Fund Code of Ethics for Principal Executive and Senior Financial Officers The following code of ethics is designed to address the disclosure requirements of Item 2 of Form N-CSR,1 which implements Section 406 of the Sarbanes-Oxley Act of 2002 concerning disclosure of a code of ethics for principal executive and senior financial officers. I.Covered Officers/Purpose of the Code This code of ethics (this “Code”) for the investment companies within the complex (collectively, “Funds” and each “the Company” or “a Company”) applies to the Company’s Principal Executive Officer and Principal Financial Officer (the “Covered Officers” each of whom are set forth in Exhibit A) for the purpose of promoting: · honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; · full, fair, accurate, timely and understandable disclosure in reports and documents that a registrant files with, or submits to, the Securities and Exchange Commission (“SEC”) and in other public communications made by the Company; · compliance with applicable laws and governmental rules and regulations; · the prompt internal reporting of violations of the Code to an appropriate person or persons identified in the Code; and · accountability for adherence to the Code. Each Covered Officer should adhere to a high standard of business ethics and should be sensitive to situations that may give rise to actual as well as apparent conflicts of interest. II.Covered Officers Should Handle Ethically Actual and Apparent Conflicts of Interest
